Citation Nr: 1312041	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic fatigue syndrome, claimed as fatigue.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to April 2004, and from April 2006 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Board remanded the case for additional development.  It now returns for further appellate review.  In February 2013, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record. 

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On February 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, of a request to withdraw the appeal of the issue of entitlement to service connection for chronic fatigue syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for chronic fatigue syndrome by the Veteran's authorized representative have been met.  38 U.S.C.A. §§ 7105(b)(2), 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal of the issue of entitlement to service connection for chronic fatigue syndrome and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.


REMAND

The Veteran also seeks service connection for headaches.  For the reasons that follow, his claim must be remanded.

The claims file shows that the Veteran has current diagnoses of migraine headaches and tension headaches.  The Veteran's Form DD-214 confirms that he served in Kuwait/Iraq from July 2006 to June 2007.  Buddy statements and photographs submitted by the Veteran support his assertion that he worked in very close proximity to a burn pit (also called a "smoke pit") while stationed at Camp Bucca in Iraq.  An August 2006 service treatment record (STR) shows that the Veteran complained of headaches with nausea after being up in a tower and inhaling the smoke created by burning trash.  The STR notes, "probable cause of symptoms and discomfort is due to smoke inhalation."  The STRs contain additional notes of headaches during service in October 2006, and in May 2007 he reported daily headaches and generalized headache after being near a fire.  However, it is unclear whether his current headache diagnoses are related to his in-service headaches and/or to burn pit exposure during service.

The December 2011 VA examiner stated that he had reviewed the claims file and found "no evidence or record for migraine or tension headaches."  He concluded that it was less likely than not that the Veteran's current migraine headaches originated in, were caused by, or resulted from service.  This opinion does not address the STRs showing headaches in service in connection with exposure to smoke from burn pits.  It also fails to address whether the Veteran's current headaches are related to that exposure.  Thus, an additional opinion is necessary.

Finally, the most recent VA treatment records in the claims file are dated December 2011 from the East Orange VA Medical Center (VAMC).  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the East Orange VAMC dated from December 2011 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the East Orange VAMC dated from December 2011 to the present which are relevant to headaches.

2.  After obtaining any outstanding treatment records and incorporating them into the claims file or Virtual VA file, return the claims file to the examiner who conducted the December 2011 VA examination.  

The examiner must review the claims file, to include the service treatment records, as well as relevant electronic VA treatment records, and offer an opinion as to whether the Veteran's current headaches are more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) related to his active service, to include exposure to burn pits.  The examiner should accept as credible the Veteran's assertion that he was exposed to smoke from burn pits.  The examiner should also address the documented complaints in service of headaches.  The examiner must provide the reasoning for the conclusions reached.  

If the December 2011 examiner is not available, obtain a medical opinion from another physician with respect to the above request.  If an additional examination is deemed necessary to respond to the request, one should be scheduled. 

4.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


